Case 1:20-cv-21601-KMW Document 34 Entered on FLSD Docket 05/11/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-21601-CIV-WILLIAMS


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

        Defendants.
                             /


                                          ORDER

        THIS MATTER is before the Court sua sponte. The Parties shall use the following

  telephonic dial-in information to participate in the hearing scheduled for May 11, 2020 at

  2:00PM.

                Dial: 1-888-684-8852

                Access Code: 7369700#

                Security Code: 1133

        The Parties shall dial-in five minutes prior to the scheduled time of hearing. It is

  further ORDERED that Plaintiff shall immediately provide a copy of this Order to

  Defendants by service at their last known email addresses and physical addresses.

        DONE AND ORDERED in Chambers in Miami, Florida, this 11th day of May, 2020.
